Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Evans (US 7,240,928 B2) and Otten (US 7,164,704 B2), was presented in a previous Office Correspondence.
Evans teaches a method, comprising: pre-drilling a pilot hole (82, 84) through a first threaded portion (38) of a connector assembly (10) (Fig 1-2, 4; Col 10, Ln 12-15);
engaging the first threaded portion (38) with a second threaded portion (36) of the connector assembly (10) (Fig 1-2, 4; Col 9, Ln 1-3), wherein the first threaded portion (38) comprises: a groove (60) configured to receive a tab (42), an outer ring (48) on one side of the groove (60) and aligning with a radially external surface of the first threaded portion (38) (Fig 4; Col 8, Ln 62-67), and an internal body (14) on an opposite side of the groove (60); wherein engaging the first threaded portion (38) with the second threaded portion (36) comprises receiving the tab (42) extending from the second threaded portion (36) into the groove (60) formed in the first threaded portion (38).
However, as Applicant’s remarks filed 06 July 2022 state, the prior art does not teach or fairly suggest the pilot hole extends through the outer ring and penetrates into the internal body nor that the tab does not comprise the pre-drilled pilot hole wherein the anti-rotation device is driven through the tab and into the internal body of the first threaded portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726     


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726